DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 1 through 15 and 20 in the reply filed on April 27, 2022 is acknowledged.
Claims 16 through 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Method of Transferring a Piezoelectric Layer to a Donor Substrate--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear what is meant by the phrase of “detaching the piezoelectric layer from the piezoelectric donor substrate” (lines 6). The phrase raises a great deal of confusion because none of the previous steps (a and b) recite that the piezoelectric layer is actually on, or a part of, the piezoelectric donor substrate.  If anything, the preamble of the claim (lines 1-2) states that the piezoelectric layer is part of the support substrate, not the piezoelectric donor substrate.  Also, in Claim 1, it is unclear if the step of “detaching the piezoelectric layer” (lines 6-7) is a new step of detaching, or if this referring back to “detaching the piezoelectric layer” (line 6) previously recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 4, 6, 14, 15 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0088868 to Kando et al (hereinafter “Kando”) in view of Chinese Patent Publication, CN 1632911 (hereinafter “CN’911”)1.
Claim 1:  Kando discloses a method of transferring a piezoelectric layer (e.g. 3) onto a support substrate (e.g. 10), comprising:
providing a predetermined splitting area (e.g. dotted line in 2, Fig. 1B) in a piezoelectric donor substrate (e.g. 2, Fig. 1A-1);
attaching the piezoelectric donor substrate to the support substrate (e.g. 10) to form an assembly (e.g. Fig. 1C); and
detaching the piezoelectric layer (e.g. 3), that initially part of the piezoelectric donor substrate, from the piezoelectric donor substrate, to transfer the piezoelectric layer to the support substrate (e.g. Figs. 1C, 1D, 1E-2).
Claim 2:  Kando discloses the method of claim 1, wherein the piezoelectric donor substrate comprises a bulk piezoelectric substrate (e.g. Fig. 1B).
Claim 3:  Kando discloses the method of claim 1, wherein the piezoelectric donor substrate comprises a layer of piezoelectric material (e.g. 3) on a handle substrate (e.g. 2, Fig. 1B).
Claims 4, 6 and 20:  Kando discloses the method of claim 1, wherein the step of attaching comprises a heat treatment with a temperature of at most 100°C.  Since no lower boundary temperature is recited in the claim, Kondo meets these limitations because no heating or elevated temperature is disclosed by Kondo.  As such, the process of Kondo would occur at least at standard atmospheric conditions or standard atmospheric temperature, e.g. 60°F or 15.6°C.  The same can be said for the step of detaching as this would occur at standard atmospheric conditions, e.g. 15.6°C.
Claim 14:  Kando discloses the method of claim 1, wherein the piezoelectric donor substrate comprises a material of LiTaO3 (e.g. ¶ [0062]). 
Claim 15:  Kando discloses the method of claim 1, wherein the support substrate comprises a semiconductor substrate as it is made from silicon (Si, ¶ [0039]).
Kando does not teach that the detaching of the piezoelectric layer from the piezoelectric donor substrate includes applying electric field.
CN’911 discloses analogous art with a manufacturing process that includes transferring a semiconductor layer (e.g. 2) from a donor substrate (e.g. 4) to a support substrate (e.g. 7, see Figs. 1 to 5).  CN’911 discloses properties of using ion implantation to create the layer from the donor substrate (e.g. ¶ [0064]), as the ion implantation is similarly shared and disclosed by Kando.  CN’911 discloses detaching the layer from the donor substrate by applying an electric field with a chuck (heating apparatus 9, in Fig. 4, ¶ [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detaching step of Kondo by adding a chuck to apply an electric field, in the manner taught by CN’911, to achieve the very same purpose of detaching a layer from a donor substrate, which is to detach the piezoelectric layer from the piezoelectric donor substrate such that it can be transferred to the support substrate.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kando in view of CN’911, as applied to Claim 1 above, and further in view of U.S. Publication 2015/0328875 to Hattori et al (hereinafter “Hattori”).
Kando, as modified by CN’911, discloses the claimed manufacturing method, as relied upon above in Claim 1.  The modified Kando method does not mention that the step of attaching is carried out at a pressure below 10-2 mbar.
Hattori discloses that attaching a donor substrate to a support substrate can occur in a vacuum (e.g. below 10-2 mbar), as this initially creates enough bonding strength for attachment but also allows for the substrates to be later separated (e.g. ¶ [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attaching step of Kando by performing it in a vacuum, as taught by Hattori, to provide sufficient bonding strength for attachment and subsequently allow the detaching of the piezoelectric layer and support substrate from the piezoelectric donor substrate.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kando in view of CN’911, as applied to Claim 1 above, and further in view of U.S. Patent 7,863,154 to Yamazaki et al (hereinafter “Yamazaki”).
Kando, as modified by CN’911, discloses the claimed manufacturing method, as relied upon above in Claim 1.  
Regarding Claim 8, the modified Kando method further discloses placing a [bottom] surface of the piezoelectric donor substrate of the assembly in direct contact with the chuck.
The modified Kando method does not state that the chuck has one electrode.
Yamazaki discloses a method of detaching a layer (13, in Fig. 2A) and supporting substrate from a donor substrate witch a chuck (e.g. 38, Fig. 2B).  The chuck includes one electrode (e.g. 39) that allows the detaching of the layer from the donor substrate by a heat treatment (e.g. col. 7, lines 23-47).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the electrode of Yamazaki to the chuck of the modified Kando method, to perform the very same purpose of detaching a layer from a donor substrate.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kando in view of CN’911, as applied to Claim 1 above, and further in view of U.S. Patent 4,109,359 to Cross et al (hereinafter “Cross”).
Kando, as modified by CN’911, discloses the claimed manufacturing method, as relied upon above in Claim 1.  In the modified Kando method, CN’911 discloses essentially vertical electric field lines (e.g. 8, Fig. 4 of CN’911).
The modified Kando method does not teach the polarization direction of the piezoelectric donor substrate.
Cross discloses that a piezoelectric donor substrate (Fig. 7) can be electrically poled to allow polarization directions that are essentially vertical (see arrows in Fig. 7, col. 9, lines 10-22).  Such polarization of the donor substrate enhances or suppresses certain modes of vibration (col. 1, lines 6-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piezoelectric donor substrate of Kando by poling it such that the polarization directions would be vertical, as taught by Cross, thereby providing the benefits of enhancing or suppressing the modes of vibration for the piezoelectric donor substrate. In such a modification, it would be obvious that the vertical polarization directions would be essentially [or substantially] parallel (e.g. vertically) to the electric field lines.
Allowable Subject Matter
Claims 9 through 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication, JP 2011-15178 discloses the concept of detaching a piezoelectric layer (4) from piezoelectric donor substrate (1) to transfer the piezoelectric layer to a support substrate (3, Fig. 1).
b)	Non-Patent Literature IEEE Publication to Chung et al, entitled “Characterization of the Adhesion between Nanoparticles and Polymer Matrix by Atomic Force Microscopy”, discloses bonding aspects between a piezoelectric layer (probe) and a support substrate (mica substrate)(pp. 897-898).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The interpretation of CN’911 has been taken from a Machine Language Translation in English, a copy of which has been attached herein.